48 F.3d 1225NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Duane David CRITTENDEN, Appellant.
No. 94-3557.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 14, 1995.Filed:  March 6, 1995.

Before BOWMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
After trial by jury, Duane David Crittenden was found guilty of misprision of a felony, a violation of 18 U.S.C. Sec. 4.  Judgment was entered in accordance with the jury verdict and the District Court1 sentenced Crittenden to imprisonment for a term of thirty- six months.  Crittenden appeals, attacking only his conviction.  He does not raise any sentencing issues.


2
For reversal, Crittenden argues (1) the sufficiency of the evidence, (2) that the government should not have been allowed to present the testimony of an FBI agent regarding his out-of-court interview with Jelora Clark, (3) that the trial court erred in admitting evidence of Lorri Clark's statement to her daughter Jelora Clark, and (4) that the court abused its discretion in refusing to give Crittenden's requested instruction in answer to a question by the jury.


3
We have heard oral argument and have considered the briefs and record.  Having done so, we conclude that Crittenden's arguments lack merit.  As no error of law appears and as an opinion would lack precedential value, the judgment of the District Court is affirmed without further discussion.


4
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Robert G. Renner, Senior United States District Judge for the District of Minnesota